768 N.W.2d 324 (2009)
In re Larry Andre WELLONS and La'sky La'Rhonda Wellons, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Laron Desean Wellons, Respondent-Appellant, and
Kanique Tashawn Wellons, Respondent.
Docket No. 139199. COA No. 288649.
Supreme Court of Michigan.
July 31, 2009.

Order
On order of the Court, the application for leave to appeal the June 23, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.